TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 30, 2021



                                     NO. 03-18-00523-CR


                               Bryant Edward Dulin, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           MODIFIED AND, AS MODIFIED, AFFIRMED ON REMAND –
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the judgment for count I of cause number 46489 to strike the time payment fee. The

Court also modifies the judgment for count I of cause number 46489 to delete the duplicative

court costs. After deleting the duplicative costs, the judgment for count I of cause number 46489

should retain a warrant fee of $40 and a warrant fee of $10. The Court affirms the judgment of

conviction as modified. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2021



                                      NO. 03-18-00524-CR


                               Bryant Edward Dulin, Appellant

                                                  v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           MODIFIED AND, AS MODIFIED, AFFIRMED ON REMAND –
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the judgment for count I of cause number 46491 to strike the time payment fee. The

Court affirms the judgment of conviction as modified. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.